                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

STATE FARM FIRE AND CASUALTY COMPANY,

               Plaintiff,

       vs.                                                   Case No. 1:20-cv-01134-KWR-SCY

,
DAXTON MARTINEZ,

               Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte.

       There are two declaratory judgment actions pending in this court to determine the scope of

coverage. See Daxton Martinez v. State Farm Fire and Casualty Company, 1:20-cv-1278 KWR

(D.N.M); State Farm Fire and Casualty Company v. Daxton Martinez, 1:20-cv-1134 KWR/SCY

(D.N.M.). One case has a pending motion to remand, while the other has a pending motion to

dismiss.

       There is a third case, an underlying state court tort action. The Court notes that the

underlying state court tort action between these two parties appears to have settled on March 26,

2021. See Daxton Martinez, Plaintiff Intervenors et al. v. State Farm Fire and Casualty Company,

D-101-cv-2017-02675 (First Judicial District Court, N.M), Stipulated Dismissal, March 26, 2021.

The order of dismissal notes that “Plaintiff Intervenor’s complaint… together with all other claims

which could have been asserted therein, is dismissed with prejudice…” Id., Order of Dismissal

with Prejudice, March 29, 2021.
        The Court directs the parties to show cause why the two declaratory judgment actions in

this court should not be dismissed. Daxton Martinez’s Intervenor’s Complaint raises a declaratory

judgment action against State Farm. The parties should clarify whether the declaratory judgment

actions in federal court overlap at all with the declaratory judgment action in the state court tort

case.

        The parties should also indicate whether this matter has settled, or whether there is still an

“actual controversy” for this Court to decide under 28 U.S.C. § 2201.

        The parties shall do so within seven (7) days of the entry of this order, or this matter may

be dismissed without any further notice.

        IT IS SO ORDERED.


                                                       _________________________________
                                                       KEA W. RIGGS.
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
